Citation Nr: 0009705	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoidectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1997, wherein 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed and continued a 

noncompensable rating that was in effect for service-
connected hemorrhoidectomy residuals.  In June 1999, the 
Board remanded this case in order to satisfy due process 
concerns.  The case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Hemorrhoidectomy residuals consist primarily of 
complaints of rectal bleeding, and a thrombosed external 
hemorrhoid.  These residuals are no more than mild or 
moderate in severity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
hemorrhoidectomy residuals are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(application of the well-grounded standard for claims for 
increased compensation).  He has not alleged the existence of 
any records of probative value that may be obtained and which 
are not already associated with his claims folder.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  


Service connection for a disability characterized as 
residuals of a hemorrhoidectomy was granted by the 
Indianapolis, Indiana, RO in March 1991.  At that time, a 
noncompensable evaluation was assigned, and has remained in 
effect since that decision was rendered.  

The veteran now contends, essentially, that his service-
connected hemorrhoidectomy residuals have increased in 
severity, and that a compensable evaluation for those 
residuals is appropriate.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The severity of a service-connected disability is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  With regard to hemorrhoidectomy residuals, the 
Schedule stipulates that the noncompensable evaluation 
currently in effect contemplates mild or moderate 
hemorrhoids.  An increased rating (that is, a rating of at 
least 10 percent) is warranted for hemorrhoids that are large 
or thrombotic, irreducible, and accompanied by excessive 
redundant tissue evidencing frequent recurrences.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).

The criteria for a compensable evaluation are not satisfied.  
The report of the most recent clinical examination for 
compensation purposes, conducted by VA in May 1997, shows 
that, while the veteran complained of perianal discomfort, he 
also indicated that such discomfort was relievable with over-
the-counter medication.  In addition, it shows that he denied 
bleeding, incontinence, fecal leakage, soiling, and bowel 
irregularity.  The report notes that physical examination was 
unremarkable, with no evidence of external hemorrhoidal tags.  
The Board finds that the symptoms exhibited by the veteran at 
that time were no more than mild or moderate in severity; 
none of the symptoms set forth in the Schedule at Diagnostic 
Code 7336 that are requisite for a compensable rating were 
manifested.


Likewise, a report of VA outpatient treatment accorded the 
veteran in June 1997 does not demonstrate that his 
hemorrhoidectomy residuals were of such severity as to 
warrant compensation.  This report, unlike the report of the 
April 1997 VA examination, shows complaints of rectal 
bleeding of two days' duration, and the presence of a 
thrombosed external hemorrhoid.  The June 1997 treatment 
record, however, does not demonstrate that this hemorrhoid 
was irreducible, or that there was excessive redundant tissue 
that was evidence of frequent recurrences.  In the absence of 
such symptoms, the Board must find that the June 1997 VA 
treatment record does not furnish a basis for the award of a 
compensable evaluation.

In brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his service-connected hemorrhoidectomy 
residuals.  His claim, accordingly, fails.


ORDER

Entitlement to a compensable evaluation for hemorrhoidectomy 
residuals is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

